Case 3:18-cv-00206-N-BT Document 43 Filed 02/12/21                   Page 1 of 2 PageID 1493



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

 KIRK STEVEN JACKSON,                             §
               Petitioner,                        §
                                                  §
 v.                                               §     No. 3:18-cv-00206-N (BT)
                                                  §
 DIRECTOR, TDCJ-CID,                              §
               Respondent.                        §

              ORDER ACCEPTING FINDINGS AND RECOMMENDATION
                  OF THE UNITED STATES MAGISTRATE JUDGE

       After making a de novo review of the pleadings, files and records in this case, and the

Findings, Conclusions, and Recommendation of the United States Magistrate Judge dated October

30, 2020, the Court finds that the Findings and Recommendation of the Magistrate Judge are

correct and they are accepted as the Findings, Conclusions, and Recommendation of the Court.

Petitioner’s objections are overruled.

       IT IS, THEREFORE, ORDERED that the Findings, Conclusions, and Recommendation

of the United States Magistrate Judge are accepted. Moreover, considering the record in this case

and pursuant to Federal Rule of Appellate Procedure 22(b) and Rule 11(a) of the Rules Governing

Section 2254 Proceedings in the United States District Court, and 28 U.S.C. § 2253(c), the Court

DENIES a certificate of appealability. The Court adopts and incorporates by reference the

Magistrate Judge’s Findings, Conclusions and Recommendation filed in this case in support of its

finding that the petitioner has failed to show (1) that reasonable jurists would find this Court’s

“assessment of the constitutional claims debatable or wrong,” or (2) that reasonable jurists would

find “it debatable whether the petition states a valid claim of the denial of a constitutional right”

and “debatable whether [this Court] was correct in its procedural ruling.” Slack v. McDaniel, 529

U.S. 473, 484 (2000).
Case 3:18-cv-00206-N-BT Document 43 Filed 02/12/21                   Page 2 of 2 PageID 1494



       If Petitioner files a notice of appeal, he must pay the $505.00 appellate filing fee or submit

a motion to proceed in forma pauperis.

       SO ORDERED this 12th day of February, 2021.


                                      ________________________________
                                      DAVID C. GODBEY
                                      UNITED STATES DISTRICT JUDGE




                                                 2
